SMORTO, P. J., O.D. Specially Presiding,
On June 1, 1973, appellant’s motor vehicle operating privileges were suspended by the State of New Jersey. The appellant is employed in Pennsylvania, and for at least one year and one-half he has established his home in Beaverdale, Cambria County. Upon application, a Pennsylvania operator’s license was issued to him. However, upon learning that appellant’s New Jersey license had been suspended and no application to restore it had been made, the Secretary of Transportation notified appellant on March 25, 1976, that his license was suspended effective April 1, 1976. This matter is now before the court on appeal from said order of suspension.
As we view the record, it would be pointless to require appellant to apply for restoration of his New Jersey license. He is no longer a citizen of New Jersey. We doubt whether New Jersey could, or should, reinstate the New Jersey license to one who is no longer a citizen of that State and, at best, would only use its highways for occasional visitation. Furthermore, we note that appellant’s New Jersey license was suspended on June 1, 1973. Almost three years have expired and no doubt it would have been restored had appellant remained a resident of New Jersey and applied for reinstatement.
Appellant is now residing in our county, is a music instructor in the Beaverdale schools, is *300married and has established a home in this State and is reputed to be a good and valuable member of this community.
In view of the foregoing, we enter the following
ORDER
And now, May 17, 1976, upon hearing and after consideration of the testimony, the appeal is sustained and the order of the Secretary of Transportation suspending appellant’s motor vehicle license is reversed.